Case 2:20-cv-00001-LEW Document 22 Filed 01/19/21 Page 1 of 1               PageID #: 3895




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

STEPHEN R.W.,                                     )
                                                  )
                     Plaintiff                    )
                                                  )
                     v.                           )      2:20-CV-00001-LEW
                                                  )
SOCIAL SECURITY ADMINISTRATION                    )
COMMISSIONER,                                     )
                                                  )
                     Defendant                    )

                ORDER ACCEPTING RECOMMENDED DECISION

       On December 18, 2020, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The time within which to file

objections expired on January 4, 2021, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive the right to de novo review and

appeal. Having reviewed and considered the Magistrate Judge’s Recommended Decision,

I concur with the Magistrate Judge’s conclusions as set forth in his Recommended

Decision.

       It is therefore ORDERED that the Recommended Decision (ECF No. 21) of the

Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s final

administrative decision is VACATED and the case is REMANDED for further proceedings

consistent with the Magistrate Judge’s recommendation.

       SO ORDERED.

       Dated this 19th day of January, 2021.
                                                    /s/ Lance E. Walker
                                               UNITED STATES DISTRICT JUDGE
